ILLINOIS OFFICIAL REPORTS
                                         Appellate Court




                           McRoberts v. Porter, 2013 IL App (5th) 120017




Appellate Court             DAVID McROBERTS, Individually and as Father of Kaitlin McRoberts,
Caption                     a Minor, and KIM McROBERTS, Plaintiff-Appellants, v. TONI
                            PORTER, Special Administrator of the Estate of Lori Maramba,
                            Deceased, Defendant (Southern Illinois Hospital Services, d/b/a
                            Memorial Hospital of Carbondale and St. Joseph Memorial Hospital,
                            Respondent-Appellee).



District & No.              Fifth District
                            Docket No. 5-12-0017


Filed                       June 13, 2013


Held                        Respondent medical providers’ health care services liens attached to
(Note: This syllabus        plaintiffs’ underinsured-motorist benefits and respondents were entitled
constitutes no part of      to 40% of those benefits, since the benefits are similar to claims or
the opinion of the court    settlements, and the Health Care Services Lien Act provides that health
but has been prepared       care providers shall have a lien that shall not exceed 40% of the award or
by the Reporter of          settlement secured by the injured person or persons on the claim.
Decisions for the
convenience of the
reader.)


Decision Under              Appeal from the Circuit Court of Perry County, No. 11-L-22; the Hon.
Review                      James W. Campanella, Judge, presiding.



Judgment                    Affirmed.
Counsel on                 John D. Alleman, of Alleman & Hicks, of Carbondale, for appellants.
Appeal
                           John R. Daly, of Southern Illinois Hospital Services, of Carbondale, for
                           appellee.


Panel                      JUSTICE CHAPMAN delivered the judgment of the court, with opinion.
                           Presiding Justice Spomer and Justice Cates concurred in the judgment
                           and opinion.




                                            OPINION

¶1         The only issue presented in this case is whether a health care services lien attaches to
        underinsured-motorist benefits.

¶2                                              FACTS
¶3          The accident that forms the basis of the issue involving liens and insurance benefits
        occurred on November 5, 2009, in Murphysboro. A vehicle driven by Lori Maramba crossed
        the centerline and struck a vehicle driven by David McRoberts. Kaitlin, a minor, and Kim
        McRoberts were passengers. David, Kaitlin, and Kim all sustained bodily injuries and
        damages.
¶4          The liability insurance limit available was $50,000. The plaintiffs collected those
        benefits. Additionally, underinsured-motorist benefits were available to the McRoberts. The
        underinsured-motorist benefits were another $50,000. The record does not contain a
        breakdown of which plaintiff or plaintiffs received medical services and incurred bills. The
        total amount of medical bills incurred by the McRoberts for care following this accident was
        in excess of $321,000.
¶5          Several health care providers properly filed liens in compliance with the Health Care
        Services Lien Act (770 ILCS 23/1 to 999 (West 2008)). The plaintiffs filed a petition to
        adjudicate medical liens on December 1, 2011.
¶6          The trial court held a hearing on the petition on December 9, 2011. Southern Illinois
        Hospital Services, d/b/a Memorial Hospital of Carbondale and St. Joseph Memorial Hospital,
        filed a written response to the petition and to a memorandum of law filed by the plaintiffs.
        The trial court considered both memoranda and on January 4, 2012, entered its order. The
        court found that the Health Care Services Lien Act provided that 40% of the settlement
        amount of $50,000 was to be disbursed in proportional shares to five of the lienholders who
        had filed an appearance with the court. The court allocated $20,000 of the $50,000 in
        underinsured-motorist benefits amongst those five lienholders. The court also entered a

                                                -2-
       second order on January 5, 2012, which analyzed the issue of application of the Health Care
       Services Lien Act to underinsured-coverage proceeds. The court found that there were no
       cases directly on point. The court noted that the cases that the defendants cited from other
       jurisdictions allowing application of a lien to underinsured-coverage proceeds were based
       upon statutes with far more restrictive language than that contained within the Illinois Act.
       The trial court held that the phrase “all claims and causes of action” was determinative of the
       issue and that the legislature meant to include underinsured-coverage proceeds.
¶7         The trial court included language in the orders to ensure that the rulings were final and
       appealable. Ill. S. Ct. R. 304(a) (eff. Feb. 26, 2010). From these two orders, the plaintiffs
       appeal.

¶8                                       LAW AND ANALYSIS
¶9         Interpretation of statutory language presents a question of law, subject to de novo review.
       People v. Collins, 214 Ill. 2d 206, 214, 824 N.E.2d 262, 266 (2005). We must give effect to
       the legislative intent as our main objective in considering and determining the meaning of
       statutory language. Id. While we must look at the words chosen by the legislature in order
       to ascertain its intent, we must also consider the purposes behind the statute. Id. The actual
       words chosen by the legislature are the best indication of the intent of the legislature. Id.
¶ 10       The plaintiffs contend that because the Health Care Services Lien Act is a creature of
       statute, its liens are limited in operation to the terms included in the statute. Gaskill v. Robert
       E. Sanders Disposal Hauling, 249 Ill. App. 3d 673, 676-77, 619 N.E.2d 235, 237-38 (1993).
       The defendants argue that although the liens did not exist at common law, the legislature
       maintains the power to provide for liens to secure debts. Id. Furthermore, lien laws are
       liberally construed. Id. at 677, 619 N.E.2d at 238.
¶ 11       The Illinois Health Care Services Lien Act provides that any health care professional
       and/or provider:
           “that renders any service in the treatment, care, or maintenance of an injured person ***
           shall have a lien upon all claims and causes of action of the injured person for the amount
           of the health care professional’s or health care provider’s reasonable charges up to the
           date of payment of damages to the injured person. The total amount of all liens under this
           Act, however, shall not exceed 40% of the verdict, judgment, award, settlement, or
           compromise secured by or on behalf of the injured person on his or her claim or right of
           action.” 770 ILCS 23/10(a) (West 2008).
¶ 12       We turn to the language of section 20 of the Health Care Services Lien Act, which is at
       issue in this case:
           “The lien of a health care professional or health care provider under this Act shall, from
           and after the time of the service of the lien notice, attach to any verdict, judgment, award,
           settlement, or compromise secured by or on behalf of the injured person.” 770 ILCS
           23/20 (West 2008).
¶ 13       We agree with the trial court’s assessment of the words chosen by the legislature and
       concur that the apparent intent was inclusive. The language utilized is not confusing. The lien


                                                  -3-
       attaches to “any” award, settlement, or compromise.
¶ 14       The Health Care Services Lien Act does not define the words “award,” “settlement,” and
       “compromise.” The plaintiffs define these terms in their brief without reference to any source
       material. The plaintiffs contend that the word “settlement” only occurs in reference to a
       lawsuit which had not gone to judgment or was going to be filed. The plaintiffs define
       “award” as the decision of an arbitrator or commissioner. The plaintiffs define “compromise”
       as “an agreement between two opposing parties to settle a dispute or reach a settlement in
       which each gives some ground, rather than continue the dispute or go to trial.” With these
       “definitions,” the plaintiffs contend that a lien cannot be applied to a contractual payment
       from an insurance company to their beneficiary. The plaintiffs cite no authority for this
       statement.
¶ 15       While we find that the words of the statute are not ambiguous, and that the statute was
       written to encompass any claims, awards, and settlements received by the party who received
       medical services, we are also guided by the appellate court’s opinion in Progressive
       Universal Insurance Co. of Illinois v. Taylor, 375 Ill. App. 3d 495, 874 N.E.2d 910 (2007).
¶ 16       In Progressive Universal Insurance, two passengers in a vehicle were injured in an
       accident. Id. at 496, 874 N.E.2d at 911. A third passenger in the car died. Id. The vehicle was
       insured by Progressive Universal Insurance Company of Illinois. Id. Liability coverage with
       Progressive Universal was $50,000. Id. Applicable medical-payments coverage with
       Progressive was $5,000 per person. Id. Liens were filed by two medical providers, Carle
       Foundation Hospital and Carle Clinic Association, pursuant to the Health Care Services Lien
       Act. Id. Both Carle providers provided medical treatment to the plaintiffs, for which balances
       were owed. Id. The parties agreed to the division of the $50,000 liability policy and to
       recognition of the health care services lien filed by the medical providers. Id., 874 N.E.2d at
       911-12. The only remaining issue to be determined involved the medical payments. Id., 874
       N.E.2d at 912. Both passengers still owed the Carle health care providers more than $5,000,
       even after application of funds from the liability insurance proceeds. Id. at 497, 874 N.E.2d
       at 912. The passengers offered to pay the Carle providers 40% of the $5,000 coverage, but
       that offer was refused. Id. These two medical providers sought to have the medical-payments
       coverage checks endorsed over to them in payment of their bills. Id. The court granted
       summary judgment in favor of the two Carle medical providers, which required the plaintiffs
       to endorse the checks over to the providers. Id. at 498, 874 N.E.2d at 913.
¶ 17       In analyzing the health care services lien, the court found that the medical-payments
       coverage fell under the category of a “claim.” Id. at 499-502, 874 N.E.2d at 914-16. The
       court noted that the Health Care Services Lien Act did not define the word “claim,” and so
       the court gave the word its ordinary meaning as “ ‘a right to something.’ ” Id. at 499, 874
       N.E.2d at 914 (quoting Merriam-Webster’s Collegiate Dictionary 210 (10th ed. 2000)). The
       court found that it was undisputed that the Carle medical providers rendered treatment to the
       two passengers, that they had unpaid balances of more than $5,000, and that the Carle
       providers properly served liens pursuant to the Health Care Services Lien Act. Id. The court
       concluded that the Carle medical providers had a lien on the $5,000 checks, but only to the
       extent of 40% as provided for in the Health Care Services Lien Act. Id.


                                                -4-
¶ 18       We find that the underinsured-motorist coverage in this case is analogous to and should
       be construed identically to medical-payments coverage. Both are insurance policy contractual
       provisions. Both involve claims, using the definition cited by the court in Progressive
       Universal Insurance–“a right to something.” Additionally, the Health Care Services Lien Act
       also provides that liens attach to settlements. 770 ILCS 23/20 (West 2008). The word
       “settlement” is defined to include a “[p]ayment, satisfaction, or final adjustment.” Black’s
       Law Dictionary 1377 (7th ed. 1999). Resolution of claims made pursuant to either type of
       contractual insurance provision may properly be labeled as a “settlement” to which a lien can
       attach. In this case, the defendants provided medical care to the plaintiffs, and the bills
       associated with that care exceeded the underinsured-motorist coverage total. The defendants
       perfected their liens pursuant to the Health Care Services Lien Act. We conclude that the trial
       court correctly held that the defendants were entitled to 40% of the underinsured-motorist
       coverage. 770 ILCS 23/10(a), 20 (West 2008).

¶ 19                                    CONCLUSION
¶ 20       For the foregoing reasons, the judgment of the circuit court of Perry County is hereby
       affirmed.

¶ 21      Affirmed.




                                                 -5-